NO. 07-02-0197-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    AUGUST 21, 2002

                          ______________________________


                    ROY DAY AND $750 CASH BOND, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                   NO. 3196-A; HONORABLE FELIX KLEIN, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Proceeding pro se, appellant Roy Day filed a motion for new trial indicating an intent

to appeal from the trial court’s default judgment. The motion for new trial/notice of appeal

was untimely filed and thus, we must dismiss this proceeding for want of jurisdiction.


       On March 4, 2002, the trial court signed a default judgment against Day for

forfeiture of a $750 bond for failing to appear to answer a felony charge. On April 19,
2002, Day filed a motion for new trial alleging he had not received notice of the trial setting

and claiming that he was in the county jail at the time of trial. He also indicated that his

failure to appeal was not intentional.


       By letter dated August 1, 2002, this Court notified Day of the defect and asked that

he explain why this proceeding should not be dismissed for want of jurisdiction. Day

responded and requested that his appeal not be dismissed because he was hospitalized

from a heart attack. Whether the document filed by Day is interpreted as a motion for new

trial or a notice of appeal, it is untimely because either would have needed to be filed by

April 3, 2002, within 30 days after the default judgment was signed. See Tex. R. Civ. P.

329b(a); see also Tex. R. App. P. 26.1. The document filed on April 19, 2002, does not

invoke our jurisdiction.


       Accordingly, the purported appeal is dismissed for want of jurisdiction.


                                           Don H. Reavis
                                             Justice



Do not publish.




                                              2